On Behearing.
Manning, O. J.
Oohen’s mortgage, being a convention, could affect ■only the property of his mortgagor. The undivided half of the property which belonged to Mrs. Weinstock’s children was unaffected by it.
Johnson’s claim was personal against Weinstock, and also against the building. His privilege sprung out of the law, and as it affected the building, not in consequence of the contract between himself and Wein•stock, but because he was author of the structure, it did not need the ¡assent of the children to make it operative. •
We are urged in the argument for rehearing not to lose sight of the pleadings, and to hold Johnson to them. He sued Weinstock alone, and took judgment only against him. He could sue no one else, but he •claimed a privilege upon the whole building, and the judgment recognized it. The suit, as a personal demand, was against Weinstock alone' —as a demand of privilege, created by law and inhering upon the thing, it was against the building. It was defendant quoad, that part of the claim. It is also urged that as the children were not parties to Johnson’s suit, his judgment did not affect their.part of the property. After the acquisition of their part of the property by Cohen, he stood in their ¡stead, and he was and is a party to Johnson’s suit as third opponent.
Cohen recorded his mortgage, and it took effect then upon Weinstock’s half of the property. Johnson failed to record his privilege when he should, to secure entire safety, but no new liens were created, ¡and his-was recorded in time as against Cohen. Cohen found, after his money had been loaned and all paid over, that the children’s rights were in his way, and he was forced to acquire them. Johnson’s privilege was then on record. It must prevail over Cohen’s mortgage. It is higher in rank — different in origin — and broader in expanse, since it ■covers the property of those whose assent was not given to its creation.
Cohen was careless, and neglected to ascertain the condition of the •title to the property. He suffers for his fault. We are told he made a hard bargain. “ Served him right,” is the approbatory exclamation of Johnson in resisting a change of judgment. It is said Cohen extorted large compensation for the use of his money after what is commonly *703«apposed to be the traditional usage of his race. Very likely the Jew taught the lesson, but never did master have apter pupil than he found 'in the Gentile. By us, who sit in judgment on both, their acts must be measured by the standard of the law alone, and a patient and renewed examination of their claims satisfies us that justice has been meted to both.
It is therefore ordered that our former decree remain undisturbed.